Rhodes, C. J., dissenting:
The question presented is, whether an appeal lies to this Court from the judgment of the County Court confirming the report of the Commissioners. The appellate jurisdiction of the Court extends to all “cases” in equity, also to all “cases” at law which involve the title or possession of real estate, or the legality, of any tax, etc. The former Constitution conferred upon the Supreme Court appellate jurisdiction in all “ cases ” where the matter in dispute exceeded two hundred dollars, and when the legality of any tax, etc., was in question. By that Constitution (Art. VI, Sec. 9) original civil jurisdiction was granted to the County Court in such “special cases” as the Legislature might prescribe. The present Constitution (Art. VI, Sec. 8) grants to the County Court original jurisdiction of all such “ special cases and proceedings” as are not otherwise provided for; hut neither the former nor the present Constitution expressly grants to the Supreme Court jurisdiction of “special cases.” Are “ special cases ” included within the meaning of “cases,” as that term is employed in defining the jurisdiction of this Court? I am of the opinion that they are not. If they are, jurisdiction of no special case could be entertained by the County Courts, because as soon as a special case is created by statute, jurisdiction would at once vest in the District Courts, by force of the term “cases,” which is employed in the section defining the jurisdiction of the District Courts. “Special cases” would thus be provided for by the Constitution, and none would be left for the *68County Courts. “Special cases,” it is held in Parsons v. Tuolumne, 5 Cal. 43, “must be confined to such new cases as are the creation of statutes, and the proceedings under which, are unknown to the general framework of Courts of law and equity,” and that the term “special cases” was not meant to include any class of cases for which the Courts of general jurisdiction had always supplied a remedy. (Dorsey v. Barry, 24 Cal. 449; Saunders v. Haynes, 13 Cal. 145.)
The Supreme Court, from an early day, has entertained jurisdiction of special cases. In some of them, the statute under which the proceedings were had provided for an appeal, and in others no mention of an appeal was made. In Koppikus v. State Capitol Commissioners, 16 Cal. 248; Gilmer v. Lime Point, 18 Cal. 229; s. c., 19 Cal. 47; Contra Costa Railroad Company v. Moss, 32 Cal. 323; Sacramento P. and N. R. R. Co. v. Harlan, 24 Cal. 334; Stanford v. Worn, 27 Cal. 171; S. F. and S. J. R. R. Co. v. Mahoney, 29 Cal. 112; S. F., A., and S. R. R. Co. v. Caldwell, 31 Cal. 36; C. P. R. R. Co. v. Pearson, 35 Cal. 24—the statutes under which the proceedings in those cases were had not allowing an appeal; and in S. V. R. R. Co. v. Moffatt, 6 Cal. 74; Hyneman v. Blake, 19 Cal. 580; Spring Valley Water Works, 17 Cal. 132; s. c., 22 Cal. 434; The Kearny Street Cases, 32 Cal., and many other cases of a similar character, the statute granted an appeal. In Knowles v. Yeates, 31 Cal. 82, which was a contested election case, and which arose under the present Constitution, the jurisdiction of the Court was challenged, but it was held that the Court had jurisdiction—that jurisdiction was conferred by the Constitution, though words of express grant were not formed in that instrument. Much reliance was placed on Conant v. Conant, 10 Cal. 252, which was an action for a divorce. The reasoning in the latter ease sustained the appellate jurisdiction, which had been entertained from the organization of the Court, in suits for divorce, suits to prevent threatened injuries, suits to deter*69mine the right to honorary offices, and writs of quo warranto, and other actions in which the matter in dispute was not susceptible of a pecuniary measurement, or in which the legality of a tax, toll, impost, or municipal fine was not in question; although such cases did not fall within the classification of actions mentioned in the section conferring appellate jurisdiction, but came within the general grant of appellate jurisdiction. The classification of the subject matter of jurisdiction is more complete in the present than in the former Constitution; but it admits of serious doubt whether the words, literally interpreted, will comprehend all cases of the character of those above mentioned, without resorting to a more liberal interpretation of the general words granting appellate jurisdiction—the interpretation adopted in Conant v. Conant and Knowles v. Yeates.
The position cannot be maintained that the Court has or has not jurisdiction of special cases accordingly as the Legislature in providing for them has or has not allowed an áppeal. The jurisdiction of the Court is derived from the Constitution alone, and the Legislature can neither enlarge nor restrict it. When a special case is devised, the question whether this Court has appellate jurisdiction in the matter must be determined by an interpretation of the provisions of the Constitution. In view of the numerous instances in which the Court, under both the former and the present Constitution, has entertained jurisdiction of special cases, and of the interpretation of the Constitution adopted in Conant v. Conant and in Knowles v. Yeates, and the reasoning upon which that interpretation is based, I am of the opinion that the Supreme Court has appellate jurisdiction in “ special cases.”
It therefore becomes unnecessary, in this case, to determine the meaning and effect of the words “ final and conclusive,” as applied by the thirteenth section of the Act to the judgment of the County Court. If the purpose was to *70cut off all appeals to this Court, it failed of accomplishment for the want of competent power in the Legislature.
The motion to dismiss the appeal should, in my opinion, he denied.